Determination of respondent Police Commissioner, dated October 6, 1989, which, after a hearing, ordered that petitioner forfeit ten days’ pay upon the finding that petitioner wrongfully received items without tendering payment, unanimously confirmed, the petition denied and. the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jerome Hornblass, J.], entered May 24, 1990), is dismissed, without costs.
Petitioner was found to have accepted food and soft drinks from the operators of a diner without paying for them. The Hearing Officer’s finding that the petitioner’s testimony was not credible, in conjunction with the testimony of disinterested investigators of the Internal Affairs Division, constituted substantial evidence in support of the determination of guilt. (Matter of Berenhaus v Ward, 70 NY2d 436, 443.) Concur— Sullivan, J. P., Ellerin, Wallach, Ross and Smith, JJ.